The opinion of the court was delivered by
Fatzer, J.:
The validity of House Bill No. 504 of the 1966 Special Session of the Legislature has been considered by the Court, and the Act is found to have apportioned the state into 125 representative districts which contain as close an approximation of equal representation as possible in compliance with the valid portions of Article 2, Section 2, and Article 10, Sections 1 and 2 of the Constitution of Kansas, and in compliance with the constitutional requisite of equal-populated districts as required by the equal protection clause of the Fourteenth Amendment to the Constitution of the United States.
This case involves a subject of great public interest, and the Court is making an early announcement of its decision so the people and the officials of the state may be advised of its decision sustaining the validity of the Act. A formal opinion will be filed when prepared.